department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject religious objection to requirement to provide social_security numbers of dependents this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayers date date date date date dollar_figuren senator issue whether there is an administrative or policy exception to the disallowance of a dependency_exemption under sec_151 where failure to list an individual’s tin on a return is based on taxpayers’ religious objections to using tin for their children conclusion taxpayers may not refuse on religious grounds to provide tins social_security numbers for themselves or their dependents if taxpayers claim a dependency_exemption the government has a compelling interest in collecting taxes fairly administering its tax system properly and ensuring that all citizens participate on equal terms the use of social_security numbers as taxpayer identifiers is the least restrictive means of furthering the government’s interest taxpayers do not qualify for any policy exception to this requirement accordingly taxpayers must provide social_security numbers for their dependents in order to claim personal exemptions on their federal_income_tax return facts taxpayers claimed exemptions for their eight children on taxpayers’ joint federal_income_tax return for date taxpayers did not list on their return or otherwise provide the taxpayer_identification_number tin for any of the children listed on their return the service disallowed the eight exemptions because of the missing tins and recomputed the tax due for date as a math or clerical_error under sec_6213 on date the service notified taxpayers of the change to their date return and advised taxpayers that their tax for date was underpaid by dollar_figuren taxpayers responded by providing birth and medical records and an affidavit stating that taxpayers have not obtained tins for their children because of taxpayers’ religious beliefs and convictions by letter dated date the service disallowed taxpayers’ claim_for_refund on date taxpayers requested the assistance of senator and the matter was duly referred to the taxpayer_advocate a freeze code has been placed on taxpayers’ date account pending resolution of this matter law and analysis sec_151 of the code effective for income_tax returns due without regard to extensions on or after date provides that no personal or dependency_exemptions are permitted under the code unless a taxpayer provides a tin for each exemption claimed on the return sec_6109 of the code states that the social_security account number ssn issued to an individual for purposes of section c a of the social_security act shall be used as the identifying number for that individual for purposes of the internal_revenue_code unless otherwise specified by regulations issued by the secretary the service provides individual taxpayer identification numbers itins identifying numbers other than social_security numbers only to individuals who are ineligible to receive ssns because they are not united_states citizens in this case taxpayers and their children are united_states citizens therefore taxpayers are not eligible to receive itins from the service and their ssns are their proper identifying numbers for purposes of the internal_revenue_code the religious freedom restoration act of pub_l_no 107_stat_1488 codified pincite u s c 2000bb rfra states that the government shall not substantially burden a person’s exercise of religion even if the burden results from a rule_of general applicability except that the government may substantially burden a person’s exercise of religion only if it demonstrates that application of the burden to a person furthers a compelling government interest and is the least restrictive means of furthering that compelling government interest the case steckler v united_states u s t c cch big_number a f t r 2d ria u s dist lexi sec_722 e d la concerning the applicability of rfra to the internal_revenue_code involved a refund_suit challenging the automatic withholding requirement of sec_3406 by a taxpayer who failed to provide his ssn when redeeming treasury bonds the taxpayer argued that he was opposed for religious reasons to using a universal identifying number such as an ssn and that the service substantially burdened the exercise of his religious freedom and violated rfra by requiring the withholding of percent of the value of his treasury bonds when he redeemed them the district_court found that the government’s interest in collecting taxes fairly administering the tax system properly and ensuring that all citizens participate in the system on equal terms was a compelling interest the court found that the government had a compelling interest in tracking taxable_income and because the bond interest received was taxable_income in requiring tins in bond redemption transactions the court found further that it would be extremely difficult for the nation’s tax system if it had to accommodate myriad exceptions flowing from a wide variety of religious beliefs id citing 455_us_252 the court thus found that the government applied the least restrictive means of furthering its interest and held that the requirement to furnish an ssn was no violation of rfra under the circumstances despite its holding for the government the steckler court expressed concern in dicta about the government’s providing for certain individual exemptions such as an exemption for ordained ministers the court stated that the service perhaps could devise an alternative method for handling taxpayers’ religious conflicts without making the government’s tax_administration mechanism unworkable steckler at n2 the exemption for ordained ministers however requires that the minister declare personal opposition to accepting social_security_benefits and to waive all benefits under the social_security act further the commissioner of social_security must approve the application sec_3127 in the instant case taxpayers stipulated that they are not opposed to the system of social_security therefore even if taxpayers were ordained ministers this exception would not apply to them in this case the government’s interest in collecting taxes fairly administering the tax system properly and ensuring that all citizens participate on equal terms in the system is compelling the government has a compelling interest in tracking income to taxpayers and tracking their dependency_exemptions to ensure that the exemptions are used properly it would be difficult for the government to further its compelling interest without using an identifying number for taxpayers and their dependents the use of ssns is the least restrictive means of furthering the government’s compelling interest accordingly rfra does not bar the requirement that taxpayers provide social_security numbers in order to receive dependency_exemptions because rfra does not apply to the requirement that taxpayers provide ssns to claim dependency_exemptions and because neither the noncitizen exception nor the ordained minister exception applies to taxpayers taxpayers must provide ssns for their children in order to claim dependency_exemptions on their date federal_income_tax return if you have any further questions please call by clifford m harbourt senior technician reviewer income_tax and accounting branch field service division cc
